Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 8/24/2021 is acknowledged.  The traversal is on the ground(s) that Rodgers does not teach the claimed technical feature.  This is not found persuasive because Huzenlaub renders obvious the reactor as claimed(see rejection below).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huzenlaub(US 2555235).
	Regarding claims 1 and 3, Huzenlaub teaches a fortification reactor that receives a plurality of grains and water. The reactor is adapted to degass the raw grains and fortify them with vitamins via a vacuum system(col 4, line 1-57). Huzenlaub teaches that the fortification system draws off the vitamin enrichment water in order to recycle it for further grain processing(col 4, line 46-48, Fig 2). Therefore, the fortification system would inherently have a collection tank to collect this water. 
	Huzenlab does not specifically teach a plurality of fortification tanks containing at least one fortifying solution and a homogenizer connected to the plurality of fortification tanks. However, Huzenlaub teaches during the fortification process soluble vitamins are intended to be absorbed by the grain(col 4, line 42-49). Therefore, it would have been obvious to include a homogenization and fortification tanks attached to the homogenizer in order to prepare and mix fortification solution containing vitamins to be further added to the fortification tank and to further supplement the grain product. 
Regarding claims 2,4-9, Huzenlaub does not teach the claimed features. However, these claims pertain to the method of using the system and not the system itself. As such, the method of using the apparatus does not expressly or impliedly  Huzenlaub. The courts have held that the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).
	Regarding claim 10, Huzenlaub teaches that the grain is paddy(col 4, line 10-12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791